Case 1:15-cv-00152-RGA Document 577 Filed 08/14/19 Page 1 of 1 PageID #: 44752




                                       August 14, 2019


VIA E-FILING
The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9, Room 6325
Wilmington, DE 19801-3555


              Re:     Bio-Rad Laboratories, Inc., et al. v. 10X Genomics, Inc.
                      C.A. No. 15-cv-152-RGA



Dear Judge Andrews,
        Pursuant to Your Honor’s August 12, 2019 Memorandum Order (D.I. 576), on behalf of
the parties, enclosed please find the proposed Final Judgment and proposed Permanent
Injunction.
       We are available at the Court’s convenience should Your Honor have any questions.


                                           Respectfully submitted,
                                           /s/ Brian E. Farnan
                                           Brian E. Farnan


cc: Counsel of Record (via E-Mail)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
